DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 12/29/2020.
Claims 1-20 have been amended.
Applicant’s arguments/amendments with respect to pending claims 1-20 have been carefully considered and therefore the claims are rejected under new grounds. Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Arguments
Regarding 35 U.S.C. 101 rejection, Applicant has not amended claims 8-14 to overcome the rejection under 35 U.S.C. 101, and argues (p. 8) that the Specification (par. 44) describes a hardware processor. However, as outlined in the previous non-final Office Action, the specification does not provide a definition for the claimed processor. Therefore, the rejection of claims 8-14 under 35 U.S.C. 101 is maintained.  To overcome the rejection, the claimed apparatus should be amended to comprise at least one hardware element.  

Regarding 35 U.S.C. 103 rejections, Applicant’s arguments with respect to pending claims 1-20 have been carefully examined but they are not persuasive or are considered moot in view of the new rejection.
Regarding independent claims 1, 8 and 15, Applicant essentially argues (p. 9) that Moore does not disclose the features "in response to detecting the connection attempt, automatically quarantining the device to prevent the device from substantially interacting with a host system" as well as "while the device is quarantined, determining whether the device requires verification".
Examiner respectfully disagrees. 
Moore teaches a “security control application interface (SCAI), which interfaces with the [security control module] SCM, may be used to examine a new USB device when it is initially connected to the host system and prior to allowing communication between the device and the host's operating system”. In “USB host system illustrated in FIG. 2, when a new USB device is connected to the host controller 234, the host system 200 detects the new device (usually by monitoring a USB data line) and sends a packet (or packets) of information to the new USB device and receives packets from the device.  This initial exchange of packets does not represent the data transfers that will occur in the typical operation of a USB device… At some time during this initialization, the criteria used by the SCM and SCAI to detect unauthorized USB devices may be applied such that the host system may prevent further communications when a  suspicious or unauthorized USB device is detected” (emphasis added) (Moore: par. 8-11, 24-26, 28-29; Fig. 2-3). The aforementioned reads on "in response to detecting the connection attempt, automatically quarantining the device to prevent the device from substantially interacting with a host system"
	Further, while the device is in quarantine (per above), “Based on the results of static or heuristic analysis (or both), the [device identification module] DIM may output a dynamic indication of whether a particular USB device is operating as expected or in a suspicious manner (i.e. the device requires verification). Such indication is provided to an admission control module (ACM) which may determine when suspicious activity rises visual (on a display), message-based or other notification to a user of the perceived threat and request [challenge] the user to take appropriate action which could include manually approving or disapproving a particular USB device”; where the user approval/disapproval verifies that “action is warranted” or not (Moore: par. 9-11, 26, 28-32, 41. The aforementioned reads on "while the device is quarantined, determining whether the device requires verification". See office action for additional details.
The remaining arguments are considered moot in view of the new rejection.

Claim Rejections - 35 USC § 101
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 8-14 recite a processor configured to performed the listed steps. However, the specification (par. 44, 102), while providing an example implementation, does not provide a definition for the claimed processor. In the absence of a definition, the broadest reasonable interpretation of the processor is software per se, which is not one of categories of patent eligible subject matter. Although the claims recite an apparatus, an apparatus can be construed to be an arrangement or a system.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US 2013/0014221 A1 (hereinafter Moore) in view of Leong US 2018/0165429 A1 (hereinafter Leong).
Regarding claim 1, Moore substantially discloses:
A method comprising (Moore: e.g. par. 7, 44;, where The “invention provides security arrangements which prevent a suspicious or unauthorized USB device from communicating with a host system, or prevents continued communications between a USB device and the host system where suspicious activity is detected originating from a USB device”; “a user may be given a visual warning of the presence of a suspicious USB device along with the option to permit or deny communication between that device and the host system”. The invention is implemented at least as a system, method and computer-readable medium):
detecting a connection attempt from a device;
in response to detecting the connection attempt, automatically quarantining the device to prevent the device from substantially interacting with a host system (Moore: e.g. par. 8-11, 24-26, 28-29; Fig. 2-3; A “security control application interface (SCAI), which interfaces with the [security control module] SCM, may be used to examine a new USB device when it is initially connected to the host system and prior to allowing communication between the device and the host's operating system”. In “USB host system illustrated in FIG. 2, when a new USB device is connected to the host controller 234, the host system 200 detects the new device (usually by monitoring a USB data line) and sends a packet (or packets) of information to the new USB device and receives packets from the device.  This initial exchange of packets does not represent the data transfers that will occur in the typical operation of a USB device.  Rather, this initial exchange of packets allows the host system to select the correct driver for the new USB device.  At some time during this initialization, the criteria used by the SCM and SCAI to detect unauthorized USB devices may be applied such that the host system may prevent further communications when a  suspicious or unauthorized USB device is detected” (emphasis added));
while the device is quarantined, determining whether the device requires verification; and in response to determining that the device requires verification:
presenting at least one authorization challenge to a user while the device is quarantined (Moore: par. 9-11, 26, 28-32, 41: A “device identification database” is used “to maintain a whitelist of approved USB devices, a blacklist of prohibited USB devices, or a combination of both. When a new USB device is initially connected to the host system, the SCAI may retrieve specific information about the device (e.g., its manufacturer ID, product ID or other information) and compare such information to the whitelist and/or blacklist to determine if the USB device is clear to communicate with the host system”. “In determining whether to allow such communication, the SCAI may examine a variety of information from the USB device, including its device, configuration, interface and string descriptors, looking for suspicious patterns”. “Based the device requires verification). Such indication is provided to an admission control module (ACM) which may determine when suspicious activity rises to the level that action is warranted. The ACM communicates with a threat notification module which may provide a visual (on a display), message-based or other notification to a user of the perceived threat and request [challenge] the user to take appropriate action which could include manually approving or disapproving a particular USB device”; where the user approval/disapproval verifies that “action is warranted” or not).
Moore (par. 41) discloses a displayed authorization challenge (request) for a user to manually approve/disaprove a USB device, but does not expressly disclose 
the at least one authorization challenge including displaying an authorization code and requesting that the user enter the displayed authorization code. 
However, Leong (par. 7, 95; Fig. 3, 4) discloses a method where a “display system 108 picks up the broadcasted identifier from the computing device 102 while the computing device 102 is in the peripheral mode of operation [i.e. the computing device 102 acts as a peripheral for the display]. For example, the display system 108 can display a GUI in the display area 112 of the display device 104. The GUI can display a code (e.g., a numerical code) or other type of identifier (or indicator) that the user can reenter into the GUI (or select in the GUI) using one or more of the input devices 141. The reentering can be a confirmation and acceptance of establishing a connection (NFC) between the computing device 102 in the peripheral mode of operation and the authorization code and is a challenge to the user, requesting that the user enter the displayed authorization code to confirm acceptance of establishing connection between the display system (acting as a host system) and the computing device 102 (acting as a peripheral device for the host system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moore and Leong at least to display the authorization code and to return the authorization code entered by the user. One would have done so, at least because the user “confirmation and acceptance of establishing a connection” (Leong: par 95 and above) allows a user to manually approve or disapprove a particular USB device (Moore: par. 11). Accordingly, Moore in view of Leong discloses the limitation above, and further discloses:
determining whether the user correctly entered the displayed authorization code  while the device is quarantined (Moore: e.g. par. 10-11; “manually approving or disapproving a particular USB device” based on the code disclosed by Leong and outlined for the rejection of claim 1. Leong: par. 95; “Once confirmed, the display system 108 connects to the computing device 102”).
granting access to the device in response to determining that the user correctly entered the displayed authorization code (Moore: e.g. par. 10-11; “manually approving ; and
continuing to quarantine the device in response to determining that the user did not correctly entered the displayed authorization code (Moore: e.g. par. 10-11; “manually 
The aforementioned covers all the limitations of claim 1.

Regarding claims 2-7, the rejection of claim 1 under 35 U.S.C 103 is incorporated herein. In addition, Moore in view of Leong discloses:
(2) Claiming the device using an authentication subsystem while the device is quarantined; wherein the authentication subsystem is configured to initiate presentation of the at least one authorization challenge and to determine whether the user correctly entered the displayed authorization code (Moore: e.g. par. 24, 26, 28-29, 34, 38-40; Fig. 3; various identification, security and user interfaces, used as modified by Leong and outlined for the rejection of claim 1).
(3) Removing at least part of the authentication subsystem from a communication path of the device after access to the device has been granted (Moore: par. 9, 24, 26; Fig. 3; “SCM 304 is preferably disposed between USBD interface driver 228 and USB host controller driver 230 and thus enables (or disables) communication between those drivers”. A “security control application interface (SCAI), which interfaces with the SCM, may be used to examine a new USB device when it is initially connected to the host 
(4) In response to determining that the device requires verification, displaying information about the device to a user while the device is quarantined (Moore: e.g. par. 7, 11, 41, Fig. 3).
(5) Generating a device identification specification for the device using data received from the device before or during the quarantining of the device (Moore: e.g. par. 10, 32, 38, 39).
(6) Determining whether the device requires verification comprises comparing the device identification specification to previously-approved or pre-approved device identification specifications, the previously-approved or pre-approved device identification specifications associated with previously-approved or pre-approved devices or groups or classes of devices (Moore: e.g. par. 10, 29-33, Fig. 3; information obtained from “a new USB device 236” includes “its device, configuration (interface) and string descriptors” as well as “the device's functions”. Such information is compared to white and/or black lists maintained by “DID 316”); and
determining that the device requires verification in response to determining that the device identification specification does not match any of the previously-approved or pre-approved device identification specifications (Moore: e.g. par. 28, 34; “if a given USB device 236 is identified as whitelisted (cleared) or not suspicious, SCM 304 permits communication between USB host controller driver 230 and USBD interface driver 228 with respect to that USB device”. The “SCAI 318 may also include an application programming interface (API) 324 through which anti-virus applications, 
(7) Quarantining the device comprises allowing the device to interact with an operating system of the host system in order to identify one or more drivers to be used with the device (Moore: e.g. par. 30, 33, 38-39, Fig 3; “A device descriptor may include the device class” (e.g. storage device, HID keyboard). “The string descriptor may include manufacturer, e.g., vendor or manufacturer identification (ID), product, e.g., product ID and other information”. “The descriptors provide sufficient information to at least allow [an operating system of] a host system to select the proper driver for the USB device”); and the method further comprises displaying information about the device to a user while the device is quarantined (Moore: e.g. par. 7, 11, 41, Fig. 3), wherein at least part of the information is based on the one or more identified drivers (The displayed information for e.g. a storage device is different than the information displayed for a HID keyboard, i.e. varies with the selected driver).

Regarding claims 8-14, they correspond to claims 1-7 respectively, and claims 8-14 do not disclose beyond the features of claims 1-7. Therefore, claims 8-14 are rejected under 35 U.S.C 103, as being unpatentable over Moore in view of Leong for the same reasons outlined for the rejection of claims 1-7.

Regarding claims 15-20, they correspond to claims 1-5 and 7 respectively, and claims 15-20 do not disclose beyond the features of claims 1-5 and 7. Therefore, claims .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494